Citation Nr: 1441285	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  12-04 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial compensable evaluation for left ear tympanic membrane rupture.

2.  Entitlement to an initial compensable evaluation for recurrent headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel




INTRODUCTION

The Veteran served on active duty with the United States Army from June 1990 to October 2010. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decisions issued in January 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which granted service connection for left ear tympanic membrane rupture and recurrent headaches, and assigned a 0 percent rating effective November 1, 2010 for both disabilities.  

A claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However in this case, the evidence indicates that the Veteran is currently employed.  Accordingly, the question of entitlement to TDIU has not been inferred.

The Board has not only reviewed the Veteran's Virtual VA claims file but also the electronic records maintained in the Veterans Benefits Management System (VBMS) systems to ensure consideration of the totality of the evidence.

The issue of entitlement to an initial compensable evaluation for recurrent headaches is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected left ear tympanic membrane rupture is most appropriately rated under Diagnostic Code 6211, for which only a noncompensable evaluation may be assigned. 


CONCLUSION OF LAW

The criteria for a compensable rating for left ear tympanic membrane rupture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.87, Diagnostic Code 6211 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The claim for an increased rating arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for left ear tympanic membrane rupture.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  The Veteran's service treatment and personnel records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has not identified any additional treatment records pertaining to this appeal.  In February 2010, the Veteran submitted a Pre-Discharge/DES notice response in which he stated that he had enclosed all information and evidence to support his claim and had no other information or evidence to give to VA to support his claim.  The Veteran has also not indicated, and the record does not reflect, that he is in receipt of disability benefits from the Social Security Administration.  As such, the Board is not on notice that relevant, outstanding Social Security disability records exist in this case, and the duty to assist does not require the Board to obtain them prior to adjudication of the claim at issue.  See Golz v. Shinseki, 590 F.3d 1370 (Fed. Cir. 2009).

VA examinations were conducted in September 2010 and September 2012.  While the Veteran's representative, in the February 2013 statement of accredited representative in appealed case (VA Form 646), stated that the Veteran's condition had worsened, since the VA examination, the Board notes that the representative referred to a September 2010 VA examination, and that the Veteran was afforded a new examination in September 2012.  Both examiners made all required clinical findings and discussed the functional impact of a left ear tympanic membrane rupture on the Veteran's daily life.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The VA examinations are fully adequate for adjudication purposes.  Therefore, VA has fulfilled its duty to assist the Veteran.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

II.  Analysis

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

The Veteran contends that a compensable evaluation is warranted for his service-connected left ear tympanic membrane rupture.  In his March 2011 notice of disagreement, the Veteran contended that he had continued loss of hearing and ringing in his left ear that affected his concentration in work and classes and affected his performance.  In his February 2012 substantive appeal (VA Form 9) and December 2012 statement, the Veteran again stated that his hearing in his left ear continues to deteriorate.  

The Veteran underwent a September 2010 predischarge VA ear disease examination.  The examiner noted that the Veteran reported intermittent tinnitus, no hearing loss, normal balance or gait, no ear pain, no ear discharge, no history of ear infection, no vertigo or dizziness, and no pruritus of ear.  There was also no history of neoplasm of the ear.  A physical examination revealed normal auricle, normal external canal, no aural polyps, no mastoids, no hearing loss, no evidence of middle ear infection, normal gait, and no neoplasms.   There was evidence of rupture of the left tympanic membrane.  The Veteran was diagnosed with left ear drum rupture and tinnitus, and the examiner noted an effect on daily activities and usual occupation and missed work or incapacitation for this condition in the past twelve months.

Another VA examination was conducted in September 2012.  The examiner noted the Veteran's 2004 diagnosis of left tympanic membrane rupture.  The examiner also noted that the Veteran does not require continuous medication for treatment.  The Veteran did not have any findings, signs, or symptoms attributable to Meniere's syndrome or another peripheral vestibular condition, hearing loss or tinnitus, chronic ear infection, inflammation, cholesteatoma, or a benign neoplasm of the ear that caused impairment of function.  The Veteran also did not have surgical treatment for any ear condition.  A physical examination revealed normal findings of the external ear, gait, and a normal Romberg test.  There was evidence of a healed tympanic membrane perforation.  The Veteran did not have a benign or malignant neoplasm or metastases related to the tympanic membrane rupture.  The examiner also noted that the Veteran's condition did not impact his ability to work, and that the Veteran was afraid to dive over 15 feet because he feared that his tympanic membrane would rupture.      

The Veteran's service-connected left ear tympanic membrane rupture is rated as noncompensable under Diagnostic Code 6211.  A noncompensable evaluation is the only, and therefore the maximum, rating available under this Diagnostic Code.   Accordingly, the Veteran may only receive a higher rating under a different diagnostic code.

However, a review of the evidence does not show any other diagnostic code for diseases of the ear that might be the basis for a compensable rating.  There is no evidence of chronic suppurative otitis media, mastoiditis, cholesteatoma, chronic nonsuppurative otitis media with effusion, otosclerosis, Meniere's syndrome, loss of auricle, malignant neoplasm of the ear, benign neoplasm of the ear, or chronic otitis externa.  38 C.F.R. § 4.87, Diagnostic Codes 6200-6210.  Therefore, the diagnostic codes pertaining to the above disabilities cannot be applied, and the Veteran's left ear tympanic membrane rupture must continue to be rated as noncompensable under Diagnostic Code 6211.  Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  With regard to Diagnostic Code 6260, for tinnitus, the issue was previously adjudicated and the Veteran was granted service connection for tinnitus in the January 2011 rating  decision.  

The Board acknowledges the Veteran's statements that his service-connected left ear tympanic membrane rupture affects his left ear hearing loss and tinnitus.  However, as stated above, the Veteran is already service-connected for tinnitus under Diagnostic Code 6260.  The Veteran was also denied service connection for bilateral hearing loss in a separate January 2013 rating decision which has not been appealed by the Veteran and is not currently before the Board.   

Based on the foregoing, the Board finds that the preponderance of the evidence is against the assignment of a compensable rating for the Veteran's service-connected left ear tympanic membrane rupture.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 57.  At no point during the appellate time period is a compensable rating warranted and, therefore, staged ratings are inapplicable.  See Hart, 21 Vet. App. at 505.  

III. Extraschedular Consideration

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.  If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id. 

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected left ear tympanic membrane rupture are inadequate.  Diagnostic Code 6211 contemplates the Veteran's perforation of the tympanic membrane, which is essentially asymptomatic; it has been described as healed and the Veteran has not asserted symptoms that are not addressed by the rating schedule.  While the Veteran has claimed that he suffers from hearing loss and tinnitus, as stated above, both matters were separately adjudicated.  There has been no unusual clinical picture presented or any other factor which takes the disability outside the usual rating criteria.  In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted as to the issue on appeal.


ORDER

An initial compensable evaluation for left ear tympanic membrane rupture is denied.


REMAND

In conjunction with his claim for an initial compensable rating, the Veteran was afforded a VA examination in September 2012 to assess the current level of severity of his recurrent headaches.  However, in a December 2012 statement, the Veteran stated that he had to be prescribed medication for his headaches and to take time from his desk and from lights to get relief from his headaches.  Additionally, in the February 2013 VA Form 646, the Veteran's representative stated that the Veteran experienced more frequent headaches which cause him to take time off from work to go lay down in the dark.  Accordingly, in light of the Veteran's allegations of worsening of his condition, the Board finds that a contemporaneous VA examination is warranted to determine the current severity of the Veteran's recurrent headaches.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).

Additionally, the Veteran, in his December 2012 statement, indicated that he was prescribed medication to treat his headaches.  The September 2012 VA examination also noted that the Veteran was treating his headaches with Fiorocet, a prescription medication.  On remand, the Veteran should be contacted and asked to identify the names and addresses of any VA or private medical providers who have rendered treatment for the Veteran's recurrent headaches.  Thereafter, VA should make efforts to obtain any additional treatment records identified by the Veteran.  38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to identify the name(s) and current address(es) of any private and/or VA treatment providers who have treated him for his service-connected recurrent headaches.  After the Veteran has signed any appropriate releases, all identified pertinent records should be obtained and associated with the claims folder.  Attempts to procure records should be documented in the file.  If records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for review.

2.  After the above is completed, schedule the Veteran for an appropriate VA neurological examination to determine the nature and current level of severity of his service-connected recurrent headaches.  All indicated studies should be conducted.  The entire claims folder (i.e., the  Virtual VA claims file and any relevant medical records contained in VBMS) must be made available to and reviewed by the examiner.  The examiner should fully set forth all current complaints, pertinent clinical findings, and diagnoses.  A complete medical history should be elicited.   

3.  Following completion of the above development requested, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative, should be provided with a supplemental statement of the case and an appropriate period of time allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


